Citation Nr: 1617423	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  15-05 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Appellant served in the Army National Guard from July 1950 to February 1956.  During this time frame, he had active duty for training (ACDUTRA) service from August 4, 1951 to August 18, 1951; October 10, 1951 to December 8, 1951; June 28, 1952 to July 13, 1952; and July 23, 1955 to August 6, 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 denial letter from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In March 2016, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Appellant did not serve in the active military, naval or air service for 90 days or more during a period of war and was not discharged or released from service for a service-connected disability.


CONCLUSION OF LAW

The Appellant's military service does not meet the threshold service eligibility requirements for non-service-connected pension benefits.  38 U.S.C.A. §§ 101 (9) (29), 1502, 1521 (West 2014); 38 C.F.R. §§ 3.2(e) (f), 3.3 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  With respect to the Appellant's present claim, the nature of his service is the determining factor in this appeal.  Consequently, statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to this claim as the resolution is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

Nonservice-Connected Pension

VA will pay a pension to each veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of his own misconduct.  38 U.S.C.A. §§ 1502, 1521. 

In pertinent part, eligibility for a pension may be established by a veteran having active service of either (1) 90 days or more during a period of war; (2) a period of 90 consecutive days or more when such period began or ended during a period of war; (3) or an aggregate of 90 days or more in two or more separate periods of service during more than one war; or (4) served in active military service and was discharged or released from such wartime service by reason of disability adjudged service-connected, or at time of discharge had a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

Active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty. 38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2015).

For this case, the pertinent period of war is the Korean conflict, which is defined as the period beginning on June 27, 1950 through January 31, 1955.  38 U.S.C.A. § 101(9); 38 C.F.R. § 3.2(e). 

The Appellant's service personnel records show he served in the Army National Guard from July 1950 to February 1956, with periods of ACDUTRA service from August 4, 1951 to August 18, 1951; October 10, 1951 to December 8, 1951; June 28, 1952 to July 13, 1952; and July 23, 1955 to August 6, 1955.  In a March 2012 response, the service department verified that the Appellant's "record is fire related" and he "performed no active duty other than for training purposes."  In a July 2012 response, the service department provided a copy of the Appellant's retirement credits record showing the dates of active duty for training and noted that "it appears the individual performed no active duty other than for training purposes."  In response to a request for morning reports, in February 2015, the service department reported that "morning reports were not created unless veteran served actual active duty for more than 90 days."  In addition, on his August 2011 Questionnaire About Military Service, the Appellant reported that his service was "six months active duty for training only."  

Further, service connection has not been established for any disability (review of the record shows that an October 2012 rating decision denied service connection for bilateral hearing loss.)  As such, it is not shown by the record that the Appellant is disabled from a disease or injury incurred or aggravated in line of duty.  

It is noted that the Appellant claims having wartime service in Korea during the Korean conflict.  See, e.g., Appellant's May 22, 2011 statement; VA-Form 9 and Travel Board hearing transcript.  He has also submitted internet research results showing the involvement of National Guard troops in Korea.  However, as verified by the service department, the Appellant's service personnel records, including his retirement credits record, show ACDUTRA service only and it is not shown by the record that he served in Korea or is disabled from a disease or injury incurred or aggravated in line of duty.  

The Board sympathizes with the difficult situation faced by the appellant, involving his need for assisted care.  However, only service department records can establish if and when a person was serving on active duty, active duty for training, or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service department records are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 3.203, limiting the type of evidence accepted to verify service dates.  The Board is bound by the law and is without authority to grant benefits, even on what may be asserted as an equitable basis, if it is contrary to law.  See 38 U.S.C.A. §§ 503, 7104; see also Office of Personnel Mgmt. v. Richmond, 496 U.S. 414, 426 (1990); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

As the Appellant did not serve for a period of ninety days or more during a period of war and was not released or discharged due to a service-connected disability, he lacks qualifying military service, and his claim for non-service-connected pension benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected pension benefits is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


